Citation Nr: 1140376	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to service connection for a disability manifested by cardiomegaly, claimed as a heart disability, to include as due to undiagnosed illness.

2.  Entitlement to an initial rating in excess of 30 percent for glaucoma, right eye, status post trabeculectomy.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2009, the Veteran was notified of the time and place of a Board hearing he had requested in connection with the present appeal.  See 38 C.F.R. § 20.702(b).  He failed to appear, however, and no motion for rescheduling has been received. Accordingly, the Board will process his appeal as though the request for hearing has been withdrawn.  38 C.F.R. § 702(d).

In November 2009, the Board remanded the matters of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and for a disability manifested by cardiomegaly, claimed as a heart disability, to include as due to undiagnosed illness to the RO for additional notice and development.

In a July 2011 decision, the Appeals Management Center (AMC) in Washington, D.C. granted the Veteran's claim for service connection for PTSD.  As this is considered a full grant of the benefit sought with regards to this issue, this matter is no longer before the Board. 

In a July 2011 supplemental statement of the case (SSOC), the AMC continued the denial of the claim for a disability manifested by cardiomegaly, claimed as a heart disability, to include as due to undiagnosed illness and returned this matter to the Board for additional appellate consideration.  

The issue of an initial rating in excess of 30 percent for glaucoma, right eye, status post trabeculectomy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim remaining on appeal has been accomplished.

2.  The Veteran's complaints of difficulty breathing, shortness of breath, and chest pain have been diagnosed as mildly reduced systolic function of the heart with global hypokinesis and ejection fraction of 45 to 50 percent.

3.  The service treatment records are negative for evidence of a heart disorder, the Veteran's initial complaints pertaining to his heart was more than 3 years after the Veteran's discharge from active service; and the only medical opinion evidence states that there is less likely than not a relationship between the current heart disorder and active service.  Cardiovascular disease may not be presumed to have been incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by cardiomegaly, claimed as a heart disability, to include as due to undiagnosed illness, are not met.
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, March 2006 and February 2010 letters provided notice to the Veteran of the  evidence and information needed to substantiate his claim for service connection remaining on appeal.  These letters also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  These letters also provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.

After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated the issue remaining on appeal in a July 2011 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, and the report of a July 2011 VA heart examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f).

Pursuant to 38 U.S.C.A. § 1117, the definition of "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  See 38 C.F.R. § 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.

The Board notes that the period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established is December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).

No presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period.  This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. See 38 C.F.R. § 3.307(c).

Where the evidence does not warrant presumptive service connection the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection can be granted for certain diseases, including cardiovascular disease, if manifest to a compensable degree within one year of separation from active service.  Such disease shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence establishes that the Veteran served in the Persian Gulf, from August 1, 1990 to August 30, 1990,  during the requisite time period under 38 C.F.R. § 3.317.

An April 1991 service treatment record reflects that the Veteran was treated for alcohol dependence.  At that time he denied a history of cardiovascular problems.  Physical examination revealed regular rate and rhythm and no murmurs or rubs.  

A February 1995 VA medical record reflects that the Veteran was seen for complaints of chest discomfort.  A chest x-ray revealed a borderline cardiac silhouette, stating that the heart silhouette had increased since the prior examination and "may be due to decreased inspiratory effort as compared to the prior examination."  

A December 1997 VA medical record reflects that the Veteran complained of having difficulty breathing and some dizziness.  The impression was musculoskeletal pain.  He was found to have a normal sinus rhythm.

A December 1997 chest x-ray noted that comparison is made to previous study from February 1995 and demonstrates cardiomegaly which is remarkable for this Veteran's stated age of 29.  An echocardiogram revealed structurally normal valves, mild tricuspid and mitral regurgitation, and normal heart size (no cardiomegaly) and systolic function with normal ejection fraction of 55 percent.  

In July 1998, a VA medical record reflects that the Veteran complained of shortness of breath and chest pressure.  A heart murmur was noted on examination.  
The examiner questioned whether the Veteran had cardiomegaly related to a history of long-term bodybuilding.   

A September 1998 echo cardiogram revealed normal left ventricle size and systolic function.  Structurally normal aortic, mitral and tricuspid valves with mild tricuspid regurgitation and mitral regurgitation.  No evidence of intracardiac masses, thrombi or vegetations.  No pericardial effusion.  

A November 2010 VA medical record reflects that the Veteran denied cardiac problems.  

A July 2011 VA heart examination report reflects that the VA examiner reviewed the claims file, performed and examination, and considered the Veteran's assertions.  
The Veteran stated that a few years ago, he had problems with trouble breathing, hyperventilating, and chest pain.  He now describes the pain shooting down the left shoulder and arm.  He gets short of breath, but takes Albuterol.  Physical examination revealed no congestive heart failure and no pulmonary hypertension.  Heart sounds were present and rhythm was regular.  There was no evidence of abnormal breath sounds.  The Veteran presented with a muscular build, normal posture, and no distress.  A cardiopulmonary exercise evaluation was performed and was normal.  He had somewhat severe dyspnea.  The impression was negative symptom-limited exercise study to peak heart rate achieved with average functional capacity.  Heart size was normal as determined by echocardiogram.  The Veteran had a normal sinus rhythm.  A chest x-ray revealed no acute cardiopulmonary disease.  The diagnosis was mildly reduced systolic function of the heart with global hypokinesis and ejection fraction of 45 to 50 percent.  No cardiomegaly.  No valvular problems.  No ischemic heart disease.  The trivial tricuspid and mitral regurgitation are normal variants.  

The VA examiner opined that the Veteran's mildly reduced systolic function of the heart with global hypokinesis was less likely as not caused by or a result of in-service illness, injury, or event.  The VA examiner opined that the findings of no current or ongoing cardiomegaly, no significant valve problems, trivial tricuspid and mitral regurgitation are normal variants, the heart being normal in size with no wall thickening and no dilation do not indicate a clinically significant heart abnormality at this time and do not correlate with the Veteran's symptoms.  In light of a structurally normal heart, the mild reduction in estimated ejection fraction could be due to variation in testing procedure.  Furthermore, the Veteran's stress test was negative for ischemia, so there is no clinically significant coronary artery disease at this time.  

Initially, the Board notes that there is a diagnosis of mildly reduced systolic function of the heart with global hypokinesis and ejection fraction of 45 to 50 percent, this represents a known clinical disorder.  As such, there is no basis on which service connection may be granted under the provisions of 38 C.F.R. § 3.317. 

Post-service medical evidence reflect that the Veteran was first treated for complaints of chest discomfort in February 1995, and was found at that time to have borderline cardiac silhouette, more than 3 years after discharge from service.  Such time period is well beyond the presumptive period for establishing service connection for cardiovascular disease as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309. The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.   Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
Nor is there any competent medical evidence linking the Veteran's currently diagnosed heart disorder to service.  In fact, the only medical opinion to address the issue of medical nexus weighs against the claim.  In this regard, the July 2011 VA examiner opined that the Veteran's mildly reduced systolic function of the heart with global hypokinesis was less likely as not caused by or a result of in-service illness, injury, or event. The Board finds that the July 2011 VA examiner's opinion constitute probative evidence on the medical nexus questions-based as it was on review of the Veteran's documented medical history and assertions and examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Furthermore, the VA examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusion rendered.

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a disability manifested by cardiomegaly, claimed as a heart disability, to include as due to undiagnosed illness.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, symptoms of chest discomfort, shortness of breath, and chest pain require specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  The Veteran's statements with regard to his subjective complaints and his history are competent and credible, 
but they do not constitute competent medical evidence for the purpose of establishing a diagnosis and nexus to service. 

Under these circumstances, the Board concludes that the claim for service connection for a disability manifested by cardiomegaly, claimed as a heart disability, to include as due to undiagnosed illness, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a disability manifested by cardiomegaly, claimed as a heart disability, to include as due to undiagnosed illness, is denied.

REMAND

In a March 2010 rating decision, the AMC effectuated the Board's November 2009 decision that granted service connection for glaucoma, right eye, status post trabeculectomy.   In doing so, the AMC assigned an initial 30 percent disability rating, effective from February 24, 2006.  In June 2010, the Veteran submitted his notice of disagreement with the initial 30 percent disability rating assigned for glaucoma, right eye, status post trabeculectomy.

A statement of the case (SOC) has not been sent to the Veteran regarding this issue. In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a Veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue an SOC the Board remanded the matter for issuance of an SOC. After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this matter is REMANDED for the following action:

The AMC/RO should issue a Statement of the Case to the Veteran, addressing the issue of an initial rating in excess of 30 percent for 
glaucoma, right eye, status post trabeculectomy stemming from his disagreement with the March 2010 rating decision.  The Veteran must 
be advised of the time limit in which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  To perfect the appeal, he must timely file a substantive appeal, otherwise the appeal should be closed without 
returning to the Board.
	
Thereafter, if the appeal is timely perfected, and if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


